Citation Nr: 0019169	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for focal 
global glomerulosclerosis with hypertension.

2.  Whether the RO received a timely Notice of Disagreement 
(NOD) concerning a rating decision dated July 15, 1991, which 
reduced the evaluation for focal global glomerulosclerosis 
from 10 percent to zero percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1986.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran also appealed the issue of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  However, that benefit was subsequently granted by 
the RO.  The veteran also originally appealed a 40 percent 
evaluation for a low back disorder, but he withdrew that 
appeal by oral testimony during his June 1996 RO hearing.  
Tomlin v. Brown, 5 Vet. App. 355 (1993). 

The veteran's representative raised a claim of whether the 
rating decision dated July 15, 1991, involved clear and 
unmistakable error by improperly reducing the evaluation of 
the service-connected focal global glomerulosclerosis from 10 
percent to zero percent.  This matter is referred to the RO 
for proper adjudication.

The Board also notes that several other claims were addressed 
in a supplemental statement of the case (SSOC) issued in 
September 1997.  Specifically, the issues of entitlement to 
ratings in excess of 10 percent for aneurysms of the right 
internal carotid artery and the right middle cerebral artery, 
and an earlier effective date for the grant of a TDIU, prior 
to December 18, 1995, were contained in the SSOC.  However, 
the veteran did not submit any subsequent correspondence that 
could be construed as a timely substantive appeal on these 
issues.  Since the veteran did not perfect his appeal of 
these issues, the Board does not have jurisdiction to act on 
them.  See 38 C.F.R. §§ 20.200, 20.302 (1999); Roy v. Brown, 
5 Vet. App. 554, 556 (1993).  The Board notes that an 
increased rating to 50 percent for the aneurysm of the right 
internal carotid artery, and an earlier effective date of 
December 23, 1994 for the TDIU, were subsequently granted by 
an RO decision in June 1999.

The veteran also appealed the RO's denial of secondary 
service connection for headaches.  Such was granted by the 
June 1999 RO decision; the veteran's headaches were rated as 
part of his aneurysm of the right internal carotid artery 
and, as noted above, the rating was increased from 10 percent 
to 50 percent.     


FINDING OF FACT

A letter from S. M. S., M.D., dated August 1991, does not 
constitute an NOD with the July 1991 rating decision, and 
there is no other document associated with the claims file 
that could be construed as a timely NOD.


CONCLUSION OF LAW

The RO did not receive a timely NOD concerning a rating 
decision dated July 15, 1991, which reduced the evaluation 
for focal global glomerulosclerosis from 10 percent to zero 
percent; that decision is therefore final.  38 U.S.C.A. 
§ 7105, 38 C.F.R. § 20.201.






REASONS AND BASES FOR FINDING AND CONCLUSION

The RO reduced the veteran's rating for focal global 
glomerulosclerosis  with hypertension from 10 percent to zero 
percent by a rating decision dated July 15, 1991.  A letter 
form S. M. S., M.D., dated August 1991 is associated with the 
record.  In the letter, Dr. S indicated that the reduction in 
the veteran's evaluation was improper.  The RO did not 
construe this document as a valid NOD.  The veteran submitted 
a statement in April 1995 in which he expressed his belief 
that Dr. Steinberg's letter was a valid NOD.  He said that he 
had met with a VA benefits counselor, who had advised him 
that he would submit the letter, which constituted a valid 
NOD.  The RO sent the veteran a letter in July 1995 stating 
that the letter dated August 1991 was not received until June 
1994, and that it was not a valid NOD in any event.  The 
veteran has appealed the determination that the purported NOD 
was not timely or valid.

Notices of disagreement must be in writing and may be filed 
by the claimant, the claimant's legal guardian, or such 
accredited representative, attorney, or authorized agent as 
may be selected by the claimant or legal guardian.  Not more 
than one recognized organization, attorney, or agent will be 
recognized at any one time in the prosecution of the claim.  
See 38 U.S.C.A. § 7105.  According to 38 C.F.R. § 20.201, an 
NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination and a desire to contest 
the result.  An NOD postmarked before the expiration of the 
one-year period will be accepted as a timely appeal.  If no 
NOD is filed in accordance with the chapter within the 
prescribed period, the action or determination shall become 
final.  38 U.S.C.A. § 7105.  

Because Dr. S was not the veteran's representative, his 
letter cannot constitute a valid NOD.  Further, although the 
veteran has stated that he spoke with a VA benefits counselor 
in August 1991, the RO did not receive the letter until June 
1995.  Thus, even had the letter been a valid NOD, it would 
not have been timely under VA regulation because it was not 
postmarked within the year period.  As such, the Board 
concludes that a valid NOD was not submitted to the July 1991 
rating decision; that decision is therefore final.


ORDER

A timely NOD having not been submitted, the July 15, 1991 
rating decision is final.


                                                            
REMAND

It is contended on behalf of and be the veteran his focal 
global glomerulosclerosis (FGG) with hypertension is more 
disabling than currently evaluated.  As an initial matter, 
the Board finds that the claim is plausible and therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Caffrey v. Brown, 6 Vet. App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).   
The relevant evidence is summarized below.

The veteran underwent a percutaneous renal biopsy of the left 
kidney in December 1982.  He was given a diagnosis of focal 
global glomerulosclerosis.  No specific treatment was given 
and he had followed up every six months thereafter.  In May 
1984, he had a normal serum albumin, and in April 1986, his 
BUN was 12 and serum creatinine was 1.2.

At a VA examination in April 1991, the veteran's blood 
pressure was 140/80.  He had a normal urinalysis, which was 
negative for protein.  A serum creatinine was 1.4 with a 
normal BUN of 14.  The examiner diagnosed a history of focal 
global glomerulosclerosis.  A private outpatient treatment 
note dated April 1993 shows that the veteran's blood pressure 
was 130-140/90 at that time.  In May 1993, his blood pressure 
was 140/100, and it was measured at other times in May 1993 
at 120/70-80 and 128/92.  

At a VA examination in June 1994, the veteran told the 
examiner that he had developed hypertension in 1993.  His 
blood pressure was 140/86 sitting.  His serum creatinine 
count was 1.5 and his urine was negative for protein.  The 
veteran presented a letter to the examiner from the veteran's 
nephrologist, Melanie A. Farrell, M.D.  Dr. Farrell indicated 
that veteran's blood pressure became a substantial problem in 
1993 and multiple medications were used.  Dr. Farrell also 
reported that the veteran had a normal renal arteriogram in 
January 1994, and that he had undergone a normal renal 
ultrasound in March 1993.  Further, she said there was a 
normal CT scan of the veteran's head in June 1993, and a 
negative exercise tolerance test in February 1994.  The 
letter reflected that the veteran had a serum creatinine of 
1.3 in March 1994 and that he was not nephrotic.  

Treatment records from Sharp Memorial Hospital show that the 
veteran's blood pressure was 110/70 and 142/64 on separate 
examinations in February 1995.  An examiner in February 1995 
indicated that the veteran had a history of focal 
glomerulosclerosis and severe hypertension with several GI's 
studies performed.  

At a VA examination in July 1995, the veteran's blood 
pressure was 140/96 with a heart rate 96 and regular.  
Standing blood pressure was 130/96 and lying it was 130/90.  
The examiner diagnosed a history of focal segmental 
glomerulonephritis with mild decrease in renal function and a 
history of hypertension.

At the veteran's June 1996 RO hearing, he indicated that he 
went to Sharp Rees-Steely Medical Group, Inc., for treatment 
of his kidney condition once or twice a month.  His wife 
indicated that his hypertension was not mild; instead, she 
said that the record showed that the hypertension was chronic 
and severe.  She also thought that an evaluation in excess of 
30 percent was warranted because the hypertension caused 
other medical conditions.

At a VA examination in July 1998, the veteran reported a 
history of severe systemic hypertension and focal 
glomerulosclerosis.  The examiner said that hypertension may 
have been caused by kidney disease.  The examination report 
does not, however, reflect findings related to the veteran's 
blood pressure, or any other information concerning the 
disability picture for focal global glomerulosclerosis or 
hypertension.

Given the length of time since the last VA compensation 
examination that included blood pressure readings, the 
absence of an examination in recent years to evaluate the 
veteran's renal status, and the claim that the conditions 
have worsened, the Board believes that a current examination 
is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Any 
recent treatment records should also be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that, during the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, including the rating criteria for evaluating 
diseases of the heart and hypertension, were revised.  This 
amendment was effective January 12, 1998.  See 62 Fed. Reg. 
65219 (1997).  When a law or regulation changes after a claim 
has been filed, but before the administrative appeal process 
has been concluded, the VA must apply the regulatory version 
that is more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The RO did not provide the 
veteran with the new rating criteria. 

In view of the foregoing, this issue is REMANDED for the 
following action: 

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for focal 
global glomerulosclerosis and 
hypertension since December 1995.  
Following the procedures of 38 C.F.R. § 
3.159, the RO should obtain copies of the 
related treatment records.

2.  The RO must schedule the veteran for 
a VA compensation examination for the 
purpose of determining the current 
severity of his service-connected focal 
global glomerulosclerosis with 
hypertension.  All indicated studies must 
be accomplished.  The claims file must be 
made available to the examiner for 
review. 

3.  The RO must readjudicate the issue of 
a rating in excess of 30 percent for 
focal global glomerulosclerosis with 
hypertension, under the old and new 
rating criteria for hypertension 
(38 C.F.R. § 4.104, Code 7101), and under 
38 C.F.R. § 4.115a, Code 7502.  If the 
claim is denied, the RO must include in 
its supplemental statement of the case 
the current rating criteria for 
hypertension.

4.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran with regard to the issue on 
appeal until he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

